Exhibit 10.3

EXECUTION VERSION

INCREMENTAL FACILITY AMENDMENT

INCREMENTAL FACILITY AMENDMENT, dated as of April 17, 2012 (this “Agreement”),
among SWIFT TRANSPORTATION CO., LLC (the “Borrower”), SWIFT TRANSPORTATION
COMPANY (“Holdings”), the Incremental Lender (as defined below), and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of December 21, 2010 and amended and restated as of March 6, 2012 (as
may be further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among others, the Borrower, Holdings, the several
lenders from time to time parties thereto and the Administrative Agent;

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower has
requested that an Incremental Term Loan in the amount of $10,000,000 be made
available to the Borrower, which Loan shall be a Specified Incremental Tranche
B-1 Term Loan, and the Administrative Agent and the Incremental Lender (as
defined below) have agreed, upon the terms and subject to the conditions set
forth herein, that BMO Harris Bank, N.A. (the “Incremental Lender”) will provide
the Incremental Term Loan (as defined below), and as permitted by Section 2.16
of the Credit Agreement, the Credit Agreement will be amended as set forth
herein without additional consent or approval of the other Lenders;

WHEREAS, the proceeds of the Specified Incremental Tranche B-1 Term Loans will
be used by the Borrower solely to prepay Tranche B-2 Term Loans and to pay fees
and expenses in connection with the establishment of the Incremental Term Loan;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms, Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Incremental Term Loan. Subject to the terms and conditions set forth
herein, the Incremental Lender agrees to make a Specified Incremental Tranche
B-1 Term Loan to the Borrower on the Incremental Effective Date (as defined
below) in an amount equal to the amount set forth under the heading “Specified
Incremental Tranche B-1 Term Loan Commitment” opposite the Incremental Lender’s
name on Annex II hereto (such commitment, the “Incremental Term Loan”). The
proceeds of the Incremental Term Loan will be used by the Borrower solely to
prepay a portion of the Tranche B-2 Term Loans and to pay fees and expenses in
connection with the establishment of the Incremental Term Loan. The Specified
Incremental Tranche B-1 Term Loan made pursuant to the Incremental Term Loan
shall be made in accordance with the procedures set forth in Section 2.02 of the
Credit Agreement. The Specified Incremental Tranche B-1 Term Loan shall be a
Tranche B-1 Term Loan for all purposes of the Credit Agreement, other than
Section 2.07 thereof. The Specified Incremental Tranche B-1 Term Loan shall be
repaid in quarterly installments as set forth in Section 2.07 of the Credit
Agreement (as amended by this Agreement).



--------------------------------------------------------------------------------

SECTION 3. Joinder and Amendment of the Credit Agreement. Subject to the terms
and conditions set forth herein, on the Incremental Effective Date (as defined
below):

a) The Incremental Term Loan shall be deemed to be an Incremental Term Loan (as
defined in the Credit Agreement) and a Specified Incremental Tranche B-1 Term
Loan, the Incremental Lender shall be deemed to be an Incremental Term Lender
and a Specified Incremental Tranche B-1 Term Lender and this Agreement shall be
deemed to be an Incremental Facility Amendment (as defined in the Credit
Agreement), in each case, for all purposes of the Credit Agreement and the other
Loan Documents.

b) Schedule 2.01 (Commitments) to the Credit Agreement is hereby amended by
supplementing such schedule with the information contained in Annex II hereto.

c) Section 2.07 (Repayment of Loans) of the Credit Agreement is hereby amended
by inserting the following proviso at the end of clause (a) thereof:

“provided further, that on each Quarterly Payment Date commencing June 30, 2012,
the Borrower shall repay to the Lenders in respect of the Specified Incremental
Tranche B-1 Term Loans an aggregate principal amount of Specified Incremental
Tranche B-1 Term Loans equal to the amounts set forth below (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), with the final principal repayment
installment of the Specified Incremental Tranche B-1 Term Loans to be repaid on
the Tranche B-1 Term Loan Maturity Date (which final principal repayment
installment shall in any event shall be in an amount equal to the aggregate
principal amount of all Specified Incremental Tranche B-1 Term Loans outstanding
on such date):

 

Quarterly Payment Date

   Amount  

June 30, 2012

   $ 250,000   

September 30, 2012

   $ 250,000   

December 31, 2012

   $ 250,000   

March 31, 2013

   $ 250,000   

June 30, 2013

   $ 250,000   

September 30, 2013

   $ 250,000   

December 31, 2013

   $ 250,000   

March 31, 2014

   $ 500,000   

June 30, 2014

   $ 500,000   

September 30, 2014

   $ 500,000   

December 31, 2014

   $ 500,000   

March 31, 2015

   $ 500,000   

June 30, 2015

   $ 500,000   

September 30, 2015

   $ 500,000   

December 31, 2015

   $ 1,000,000   

March 31, 2016

   $ 500,000   

June 30, 2016

   $ 500,000   

September 30, 2016

   $ 500,000   

December 21, 2016

   $ 2,250,000   



--------------------------------------------------------------------------------

SECTION 4. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement is subject to the satisfaction of each of the following conditions
(the date on which such conditions shall have been so satisfied, the
“Incremental Effective Date”):

a) The Administrative Agent shall have received a counterpart of this Agreement,
executed and delivered by a duly authorized officer of the Borrower, Holdings,
the Administrative Agent and the Incremental Lender.

b) Each Loan Party shall reaffirm by executing the Acknowledgment and
Confirmation substantially in the form attached hereto as Annex I that the
Specified Incremental Tranche B-1 Term Loan made pursuant to the Incremental
Term Loan shall be secured equally and ratably with the existing Loans by the
Collateral. It is understood and agreed that the Acknowledgment and Confirmation
delivered in connection with the First Amendment executed on even date herewith
shall be sufficient to satisfy the conditions set forth in this clause (b) to
the extent such opinions cover the matters set forth in this clause (b).

c) All accrued reasonable and documented out-of-pocket costs and expenses
(including, to the extent invoiced in advance, reasonable legal fees and
out-of-pocket expenses of one firm of counsel) due and payable to the
Administrative Agent in connection with this Agreement on or prior to the
Incremental Effective Date shall have been paid.

d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of this Agreement and the transactions contemplated hereby and any
other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated hereby (including, without limitation, certified
resolutions from the board of directors, members or other similar body of each
Loan Party authorizing the execution, delivery and performance of this
Agreement), all in form and substance reasonably satisfactory to the
Administrative Agent.

e) The Administrative Agent shall have received the legal opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties. Each such legal
opinion shall cover such customary matters incidental to this Agreement as the
Administrative Agent may request and shall be addressed to the Administrative
Agent and the Lenders as of the Incremental Effective Date. It is understood and
agreed that the opinions delivered in connection with the First Amendment
executed on even date therewith shall be sufficient to satisfy the conditions
set forth in this clause (e) to the extent such opinions cover the matters set
forth in this clause (e).

f) The conditions set forth in Section 4.02 of the Credit Agreement shall be
satisfied as of the Incremental Effective Date.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement and to make the Specified Incremental Tranche B-1 Term
Loan pursuant to the Incremental Term Loan, Holdings and the Borrower each
represent and warrant to the Administrative Agent and the Incremental Lender
that, on the Incremental Effective Date, the representations and warranties of
each Loan Party set forth in the Loan Documents will be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by “materially”, “Material Adverse Effect” or a similar term, in which
case such representation and warranty shall be true and correct in all
respects), except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (except to the extent any
such representation or warranty is qualified by “materially”, “Material Adverse
Effect” or a similar term, in which case such representation and warranty will
be true and correct in all respects) as of such earlier date).



--------------------------------------------------------------------------------

SECTION 6. Continuing Effect.

a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendments set forth herein, on and
after the Incremental Effective Date, each reference in the Credit Agreement to
“this Agreement,” “the Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.

b) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

SECTION 7. Fees. The Borrower agrees to pay to the Administrative Agent for the
account of the Incremental Lender an upfront fee in an amount equal to 25 basis
points of the amount of the Incremental Term Loan provided by the Incremental
Lender on the Incremental Effective Date. Such fee shall be due and payable on
the Incremental Effective Date.

SECTION 8. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Agreement, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
one firm of counsel to the Administrative Agent in accordance with the terms in
the Credit Agreement

SECTION 9. Amendments; Execution in Counterparts. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower, Holdings, the Administrative Agent and the Incremental
Lender. This Agreement may be executed in any number of counterparts by the
parties hereto (including by facsimile and electronic (e.g. “.pdf”, or “.tif”)
transmission), each of which counterparts when so executed shall be an original,
but all the counterparts shall together constitute one and the same instrument.

SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT
AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

          SWIFT TRANSPORTATION CO., LLC    

By:

       

 

      Name:       Title:    

SWIFT TRANSPORTATION COMPANY

   

By:

 

 

      Name:       Title:



--------------------------------------------------------------------------------

          BANK OF AMERICA, N.A., as    

Administrative Agent

   

By:

 

 

      Name:       Title:

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------

          BMO HARRIS BANK, N.A., as Incremental Lender    

By:

 

 

      Name:       Title:

[Signature Page to Incremental Facility Amendment]



--------------------------------------------------------------------------------

ANNEX I

Form of Acknowledgment and Confirmation



--------------------------------------------------------------------------------

ANNEX II

 

Lender

   Specified Incremental Tranche B-1 Term Loan  

BMO HARRIS BANK, N.A.

   $ 10,000,000   